Citation Nr: 9912495	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  96-38 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to September 12, 1996, for a left knee disorder.  

2.  Entitlement to an evaluation in excess of 20 percent for 
the period between September 12, 1996, and September 11, 
1997, for a left knee disorder.

2.  Entitlement to an evaluation in excess of 30 percent on 
and after November 1, 1998, for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to July 
1948 and from November 1953 to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which continued a 10 percent evaluation 
for the veteran's service-connected left knee disorder.  In a 
January 1998 rating decision, the RO assigned a 100 percent 
evaluation for a one-year period based on a total left knee 
replacement, effective from September 12, 1997; a 30 percent 
evaluation, was assigned therefor from November 1, 1998.  In 
an April 1998 rating decision, the RO assigned a 20 percent 
evaluation, effective from September 12, 1996, until 
September 11, 1997.  As both the prior 10 and 20 percent 
evaluations and the current 30 percent evaluation represent 
less than the maximum available evaluations assignable under 
the applicable diagnostic criteria, the Board finds that the 
veteran's claims for higher evaluations for the noted periods 
remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The claim of entitlement to an evaluation in excess of 30 
percent on and after November 1, 1998 for a left knee 
disorder will be addressed in the REMAND portion of this 
document.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  For the period prior to September 12, 1996, and for the 
period from September 12, 1996, to September 11, 1997, the 
veteran's left knee disorder was manifested by malunion of 
the femur with marked knee disability consisting of painful 
motion, marked degenerative arthritis, crepitus, popping, and 
subluxation and lateral instability of the left knee that was 
no more than slight in degree. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but none 
greater, prior to September 12, 1996, for a left knee 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010 and 5255 (1998).

2.  The criteria for an evaluation of 30 percent, but none 
greater, for the period from September 12, 1996, to September 
11, 1997, for a left knee disorder have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to an evaluation in excess of 10 
percent prior to September 12, 1996, and an evaluation in 
excess of 20 percent for the period from September 12, 1996, 
until September 11, 1997, for a left knee disorder are 
plausible and capable of substantiation and are therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  A claim that a service-connected condition has 
become more severe is well grounded when the claimant asserts 
that a higher rating is justified due to an increase in 
severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the VA's duty to 
assist him in developing the facts pertinent to his claims 
under 38 U.S.C.A. § 5107(a) (West 1991).  

The veteran was initially granted service connection for a 
left knee condition in an October 1980 rating decision in 
light of inservice evidence of a left femur fracture.  A 10 
percent evaluation was assigned, effective from August 1979.  
As noted above, in a January 1998 rating decision, the RO 
assigned a 100 percent schedular evaluation for a one-year 
period, due to a total knee replacement, effective from 
September 12, 1997; and a subsequent 30 percent evaluation, 
effective from November 1, 1998.  In an April 1998 rating 
decision, the RO assigned a 20 percent evaluation, effective 
from September 12, 1996, until September 11, 1997.  This 
decision addresses the period prior to September 12, 1996, 
and the period from September 12, 1996, until September 11, 
1997.

During a March 1994 VA orthopedic examination, the veteran 
complained of constant left knee pain that would become 
aggravated with walking and standing.  The examination 
revealed positive medial and inferior patellar swelling of 
the left knee.  The knee was warm to touch, and there was 
negative patellar ballottement.  There was a positive 
McMurray's test, negative valgus/varus strain, and negative 
anterior drawer sign.  No deformity was noted.  Range of 
motion testing revealed minimally decreased flexion and full 
extension.  The pertinent diagnosis was marked bilateral 
degenerative arthritis of the knees, left greater than right, 
with a minimal range of motion deficit of the left knee and 
pain elicited during extension of the knees while in 
abduction.  

In an August 1994 statement, a VA doctor noted that the 
veteran had arthritis of the knees, with lateral instability 
of the left knee.  This same doctor restated these findings 
in an August 1996 statement.

During his November 1994 VA hearing, the veteran reported 
left knee pain and noted that he missed "some days" of work 
but would usually force himself to go to work during episodes 
of pain.  He testified that his left knee disorder was 
worsening at the present time.

A VA X-ray report, dated in May 1995, indicates moderate to 
severe degenerative arthritis of the left knee, with marked 
flattening of the articular surfaces of the femoral condyles 
with associated degenerative lipping.

An August 1996 VA treatment record indicates that the veteran 
had range of motion of the left knee from 10 to 130 degrees, 
with joint line pain, minimal joint line tenderness, no 
patellar inhibition, negative Lachmann's sign, and popping.  
X-rays revealed significant tricompartmental osteoarthritis 
of the left knee.

The veteran underwent a second VA orthopedic examination in 
September 1996.  This examination revealed decreased lateral 
motion of the left patella, positive McMurray's test, and 
positive patellar grinding.  The examination further revealed 
subluxation of the femur anteriorly on motion, accompanied by 
a popping noise.  Range of motion testing revealed flexion to 
135 degrees, extension to zero degrees, internal rotation to 
5 to 10 degrees, and external rotation to 5-10 degrees.  X-
rays revealed no evidence of an acute fracture, dislocation, 
or joint effusion; osteophytes were present in the 
patellofemoral joint and in the lateral compartments of the 
left knee, and there was an old distal left femoral fracture.  
The pertinent diagnoses were tricompartmental osteoarthritis 
of the left knee, bilateral patellofemoral syndrome, and 
status post left femoral fracture.  The examiner found "a 
great likelihood" that the veteran's left knee disorder was 
a direct result of the sequelae of the left femoral fracture 
sustained in service.

Additionally, the veteran underwent a VA general medical 
examination in March 1997.  During this examination, he 
complained of "intermittently quite severe" pain in the 
left knee and reported that he used a cane occasionally.  
Upon examination, his left knee had a flexing contracture of 
10 degrees and flexion to 130 degrees.  There was a moderate 
amount of crepitation with this motion.  On stress testing, 
the knee opened grossly to at least 20 degrees to varus 
stress, with tibial femoral subluxation.  This was associated 
with "a good deal" of discomfort.  The knee was stable to 
valgus stress testing.  Radiographs showed moderately severe 
osteoarthritis of the left knee.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

For the period prior to September 12, 1996, the RO evaluated 
the veteran's left knee disability at the 10 percent rate 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5255 
(1998); this same disability was evaluated at the 20 percent 
rate for the period from September 12, 1996, until September 
11, 1997.  

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5255, a 10 percent evaluation is 
warranted for malunion of the femur, with slight knee or hip 
disability.  A 20 percent evaluation is warranted for 
malunion of the femur, with moderate knee or hip disability.  
A 30 percent evaluation is in order for malunion of the 
femur, with marked knee or hip disability.  In cases 
involving either a fracture of the surgical neck of the 
femur, with false joint, or a fracture of the shaft or 
anatomical neck of the femur, with nonunion and without loose 
motion and with weightbearing preserved with the aid of a 
brace, a 60 percent evaluation is warranted.

The Board has considered the evidence of record from the 
noted time periods and finds that the severity of the 
veteran's left knee disability was not adequately 
contemplated by the assigned 10 and 20 percent evaluations.  
As noted above, the veteran's March 1994 VA examination 
revealed marked degenerative arthritis of the left knee.  
Moreover, this examination revealed that pain was elicited 
during range of motion testing, even though limitation of 
motion of the left knee was minimal.  Additionally, the March 
1997 VA examination revealed moderate crepitation with range 
of motion testing and discomfort upon stress testing.  
Overall, the findings from this examination indicate that the 
veteran's left knee disability resulting from femur 
impairment and associated arthritis is at least moderate in 
degree for the period prior to September 12, 1996, and the 
period from September 12, 1996, until September 11, 1997.  
Further, in view of the examination findings of pain and 
discomfort with range of motion and stress testing, the Board 
finds that there is a question as to whether this disability 
is more adequately characterized as moderate or marked during 
the noted time periods.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (1998).  
Accordingly, and resolving any doubt in the veteran's favor, 
the Board finds that a 30 percent evaluation is warranted for 
the veteran's disability under Diagnostic Code 5255 for the 
period prior to September 12, 1996, and the period from 
September 12, 1996, to September 11, 1997.

The Board also observes, however, that there is no basis for 
an evaluation in excess of 30 percent for this disability 
under applicable diagnostic criteria for the noted time 
periods.  Specifically, no total knee replacement was 
undertaken during the relevant time frames, and there is no 
evidence of either a fracture of the surgical neck of the 
femur, with false joint, or a fracture of the shaft or 
anatomical neck of the femur, with nonunion and without loose 
motion and with weightbearing preserved with the aid of a 
brace (the criteria for a 60 percent evaluation under 
Diagnostic Code 5255).  Ankylosis of the knee in flexion 
between 10 degrees and 20 degrees (the criteria for a 40 
percent evaluation under Diagnostic Code 5256) is not shown, 
nor is ankylosis of any greater severity demonstrated.  The 
record otherwise does not identify a limitation of extension 
to 30 degrees (the criteria for a 40 percent evaluation under 
Diagnostic Code 5261).  Rather, the evidence supports a 30 
percent evaluation, but none greater, for the veteran's left 
knee disability, inclusive of arthritis, under Diagnostic 
Codes 5010 and 5255 for the period prior to September 12, 
1997.
 
The Board also notes that the veteran's left knee disability 
is shown to have been productive of subluxation during the 
periods in question.  A statement from a VA doctor, dated in 
August 1994, indicates that the veteran had lateral 
instability of the left knee.  The September 1996 VA 
orthopedic examination revealed subluxation of the left femur 
anteriorly on motion, accompanied by a popping noise.  Stress 
testing from the March 1997 VA examination revealed that the 
knee opened grossly to at least 20 degrees to varus stress, 
with tibial femoral subluxation.  In the absence of further 
findings regarding left knee instability and/or subluxation, 
the Board finds that this disability was no more than slight 
in degree prior to September 12, 1997.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998) (slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation).  

In VAOPGCPREC 23-97 (July 1, 1997), the VA General Counsel 
determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under Diagnostic Codes 5003 and 5257.  Moreover, in 
VAOPGCPREC 9-98 (August 14, 1998), the VA Acting General 
Counsel determined that, even if the veteran did not have 
limitation of motion of the knee meeting the criteria for a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261, separate evaluations could be assigned if, as in the 
present case, there was evidence of full range of motion 
"inhibited by pain."

Rating by means of the alternate criteria set forth in 
Diagnostic Codes 5003 and 5257 would not result in any 
greater benefit to the veteran than the 30 percent rating 
assigned above under Diagnostic Code 5255.  The evidence 
shows the presence of not more than slight instability and/or 
subluxation, for which a 10 percent rating is assignable, and 
not more than a 10 percent rating would be for assignment for 
the arthritic involvement pursuant to the General Counsel 
opinions cited above.  In light of the prohibitions against 
pyramiding outlined in 38 C.F.R. § 4.14 (1998), it is thus 
clear that the greater benefit to the veteran is by means of 
rating under Diagnostic Codes 5010 and 5255.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left knee disabilities markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation for the 
period prior to September 12, 1997, and there is also no 
indication that the veteran's service-connected left knee 
disabilities necessitated frequent periods of hospitalization 
during this period.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1998).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation of 30 percent, but none greater, for a left 
knee disorder, including arthritis, is granted for the period 
prior to September 12, 1996, subject to the laws and 
regulations governing the payment of monetary benefits.

An evaluation of 30 percent, but none greater, for a left 
knee disorder, including arthritis, is granted for the period 
from September 12, 1996, to September 11, 1997, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for an evaluation in excess of 
30 percent on and after November 1, 1998, for a left knee 
disorder.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1998); Talley v. Brown, 6 Vet. App. 72, 74 (1993).  
This duty includes conducting a thorough and contemporaneous 
medical examination of the veteran.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

As noted above, the veteran's evaluation for a left knee 
disorder has been reduced from 100 percent to 30 percent, 
effective November 1, 1998.  However, the claims file is 
completely devoid of evidence, including an examination 
report, pertinent to the veteran's left knee disability 
subsequent to that date.  Further action on the part of the 
RO is necessary before the Board can consider the veteran's 
claim for an evaluation in excess of 30 percent for a left 
knee disorder for the period on and after November 1, 1998.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his left knee disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies, to 
include range of motion testing, should 
be performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a firm diagnosis of 
the veteran's left knee disorder.  The 
examiner should also comment 

on whether, and to what extent, the 
veteran's left knee disorder is 
productive of painful motion, excess 
fatigability, and functional loss due to 
pain.  Additionally, the examiner should 
note whether, and to what extent, the 
veteran's disability is productive of 
recurrent subluxation and/or lateral 
instability.  A complete rationale should 
be given for all opinions and conclusions 
expressed. 

2.  After completion of the above 
development, as well as any further 
development deemed necessary, the RO 
should again adjudicate the veteran's 
claim for an evaluation in excess of 30 
percent for a left knee disorder for the 
period on and after November 1, 1998.  
The RO should consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998).   
Also, as applicable, the RO should 
consider VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 for the period on and after November 
1, 1998.  If the determination of this 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case and given an opportunity to 
respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  No action is required 


of the veteran until he is so notified by the RO.




		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals

 

